 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   GENIE M. B., an Individual,                  Case No.: 2:18-02051 ADS

12                       Plaintiff,

13                       v.
                                                  MEMORANDUM OPINION AND ORDER
14   ANDREW M.     SAUL1,   Commissioner of
     Social Security,
15
                         Defendant.
16

17   I.     INTRODUCTION

18          Plaintiff Genie M. B.2 (“Plaintiff”) challenges the Defendant Commissioner of

19   Social Security’s (hereinafter “Commissioner” or “Defendant”) denial of her applications

20

21   1 The Complaint, and thus the docket caption, do not name the Commissioner. The
     parties list Nancy A. Berryhill as the Acting Commissioner in the Joint Stipulation. On
22
     June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).
23   2 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil

     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                                -1-
 1   for a period of disability and disability insurance benefits (“DIB”), and supplemental

 2   security income (“SSI”). Plaintiff contends that the Administrative Law Judge (“ALJ”)

 3   improperly evaluated the medical opinion evidence, as well as her subjective statements.

 4   For the reasons stated below, the decision of the Commissioner is affirmed, and this

 5   matter is dismissed with prejudice.3

 6   II.    FACTS RELEVANT TO THE APPEAL

 7          A review of the entire record reflects certain uncontested facts relevant to this

8    appeal. Prior to filing her application for social security benefits, Plaintiff last worked

 9   on June 19, 2013, her alleged disability onset date. (Administrative Record “AR” 222,

10   224, 241, 245). Plaintiff’s application alleges disability based on “discs and scoliosis.”

11   (AR 115, 245). Her employment history indicates that she worked as a manager in

12   advertising from 2002 until her cessation of work in 2012. (AR 233-39, 246, 254).

13   Before that, from 1998 to 2002, she was a recorder in the home-lending industry. (Id.)

14   Plaintiff testified that she stopped working because she couldn’t take the constant pain

15   in her lower back from sitting behind a computer. (AR 122-23, 125, 128). This

16   unbearable pain affected her ability to concentrate. (AR 123, 128). She took pain

17   medication, which helped “a little bit.” (AR 123). She also had injections but they didn’t

18   help as much. (AR 123). Her treating physician, Dr. Hrair Darakjian, suggested neck

19   surgery, but she declined it because she was “too afraid.” (AR 123-24, 868). She was

20   not recommended for back surgery. (AR 123-24). She can take the neck pain, but not

21   the back pain from sitting. (AR 124, 128). She also experiences numbness in her upper

22

23   3The parties filed consents to proceed before the undersigned United States Magistrate
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment.
24
     [Docket(“Dkt.”) Nos. 14, 16].


                                                  -2-
 1   extremities and left side, headaches, and chronic obstructive pulmonary disease

 2   (“COPD”) from smoking. (AR 125, 128-31).

 3          On August 14, 2014, Dr. Darakjian evaluated Plaintiff for her complaints of

 4   difficulty sitting, standing, and walking more than 30 minutes at a time. (AR 644). The

 5   cervical examination revealed 80% range of motion “with pain at extremes of motion,”

 6   but no focal neurological deficit. (Id.). The lumbar examination revealed normal heel-

 7   toe gait, spasm and tenderness in the paraspinal muscles, 75% range of motion “with

8    pain at the extremes of motion,” but no focal neurological deficit. (Id.) Dr. Darakjian

 9   diagnosed Plaintiff with cervical and lumbar spondylosis with disc disease. (AR 645).

10   He concluded the evaluation by stating “[d]isability is extended,” refilling her

11   medication, and indicating Plaintiff should return for a follow-up appointment in six

12   weeks. (Id.)

13          On October 17, 2014, Dr. Darakjian completed a three-page, check-box

14   “MEDICAL OPINION RE: ABILITY TO DO PHYSICAL ACTIVITIES” questionnaire.

15   (AR 647-49). Dr. Darakjian stated that he had treated Plaintiff for cervical and

16   lumbar disc disease monthly, but he did not specify for what period of time. (AR 647).

17   He repeated his diagnosis of cervical and lumbar disc disease, and he stated that

18   prognosis was “guarded.” (Id.) The doctor opined that Plaintiff (1) could walk “0” city

19   blocks without rest; (2) could sit for 30 minutes and stand for 20 minutes at one time,

20   and for less than 2 hours total in an eight-hour working day; (3) would need a job that

21   permitted shifting positions at will; (4) could lift and carry no more than 10 pounds and

22   had a limited ability to reach, handle, and finger bilaterally; (5) could never climb

23   ladders, but could occasionally twist, stoop, crouch, and climb stairs; and (6) would

24   require six unscheduled breaks, each for 20 minutes, every workday. (AR 647-49). As a



                                                 -3-
 1   result of these limitations, Dr. Darakjian anticipated Plaintiff would likely miss work

 2   more than twice a month. (AR 649).

 3          On July 7, 2016, Dr. Lawrence Leiter completed a “MEDICAL OPINION

 4   QUESTIONNAIRE PHYSICAL ACTIVITIES.” (AR 738-40). He diagnosed Plaintiff with

 5   “COPD” and “[s]pondylosis [with d]isc disease,” and stated her prognosis was “poor for

 6   recovery,” but “good for life.” (AR 738). He opined that Plaintiff (1) could sit for 30

 7   minutes and stand for 10 minutes at one time; (2) could sit for less than two hours and

8    stand/walk for less than two hours total in an eight-hour workday; (3) would not need

 9   to shift positions at will, but would need to elevate her legs; (4) could never lift any

10   weight and had a limited ability to reach, handle, and finger bilaterally; (5) could never

11   twist or climb ladders, but could occasionally stoop, crouch, and climb stairs; (6) would

12   require 30 minute unscheduled breaks every half hour during the workday; and

13   (7) should avoid all environmental exposures except perfume. (AR 747-40). As a result

14   of these limitations, the doctor anticipated that Plaintiff would be absent from work

15   more than twice a month. (AR 740). At the end of the questionnaire, Dr. Leiter

16   handwrote that “[t]his information is all according to Patient[.]” (Id.).

17   III.   PROCEEDINGS BELOW

18          A. Procedural History

19          Plaintiff protectively filed her application for DIB on March 14, 2014, alleging

20   disability beginning June 19, 2013 (AR 20, 115, 222-32). Plaintiff’s claim was denied

21   initially on June 13, 2014 (AR 144, 155-58), and upon reconsideration on September 4,

22   2014 (AR 154, 162-66). Plaintiff filed an application for SSI on June 6, 2015, also

23   alleging disability beginning June 19, 2013, and it was escalated. (AR 20, 115, 222-32).

24   A hearing was held before ALJ Sally C. Reason on August 31, 2016. (AR 113-36).



                                                  -4-
 1   Plaintiff, represented by counsel4, appeared and testified at the hearing, as did a

 2   vocational expert, Gail Maron. (Id.)

 3          On November 25, 2016, the ALJ found that Plaintiff was “not disabled” within the

 4   meaning of the Social Security Act.5 (AR 20-39). The ALJ’s decision became the

 5   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request for

 6   review on January 19, 2018. (AR 1-7). Plaintiff then filed this action in District Court on

 7   March 13, 2018, challenging the ALJ’s decision. [Dkt. No. 1].

8           B. Summary of ALJ Decision After Hearing

 9          In the decision (AR 20-39), the ALJ followed the required five-step sequential

10   evaluation process to assess whether Plaintiff was disabled under the Social Security

11   Act.6 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ found that Plaintiff had not

12   been engaged in substantial gainful activity since June 19, 2013, the alleged onset date.

13

14   4
       The transcript initially mentions “X” as the attorney (AR 113, 115) and that Plaintiff
     had a “representative” (AR 115), which could have meant a non-lawyer. However, later
15
     entries in the transcript, the decision, appointment of representative, and other
     documents make it clear that Plaintiff was represented by an attorney at the hearing.
16
     (AR 20, 111, 116, 286-90).
     5 Persons are “disabled” for purposes of receiving Social Security benefits if they are
17
     unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for a
18
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).
     6 The ALJ follows a five-step sequential evaluation process to assess whether a claimant
19
     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
20
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
21
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
22
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
23
     functional capacity to perform any other work? If so, the claimant is not disabled. If
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995)
24
     (citing 20 C.F.R. §404.1520).


                                                 -5-
 1   (AR 22). At step two, the ALJ found that Plaintiff had the following severe

 2   impairments: (a) degenerative disc disease, with myofascial pain; and (b) COPD. (Id.).

 3          At step three, the ALJ found that Plaintiff “does not have an impairment or

 4   combination of impairments that meets or medically equals the severity of one of the

 5   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),

 6   404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” (AR 31). The ALJ then found

 7   that Plaintiff had the Residual Functional Capacity (“RFC”)7 “to perform light work as

8    defined in 20 CFR 404.1567(b) and 416.967(b)8 except posturals are limited to

 9   occasionally.” (AR 32).

10          At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the

11   ALJ found that Plaintiff could perform her past relevant work as an advertising manager

12   or as a mortgage loan computation clerk. (AR 38). The ALJ noted, “[n]either of these

13   jobs requires the performance of work-related activities precluded by the claimant’s

14   [RFC] . . .” (Id.). The ALJ did not proceed to step five. (AR 39). Accordingly, the ALJ

15   determined that Plaintiff had not been under a disability, as defined in the Social

16

17
     7 An RFC is what a claimant can still do despite existing exertional and nonexertional
18   limitations. See 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
     8
       “Light work” is defined as
19          lifting no more than 20 pounds at a time with frequent lifting or carrying
            of objects weighing up to 10 pounds. Even though the weight lifted may be
20          very little, a job is in this category when it requires a good deal of walking
            or standing, or when it involves sitting most of the time with some pushing
21          and pulling of arm or leg controls. To be considered capable of performing
            a full or wide range of light work, you must have the ability to do
22          substantially all of these activities.
     20 C.F.R. §§ 404.1567(b), 416.967(b); see also Rendon G. v. Berryhill, 2019 WL
23   2006688, at *3 n.6 (C.D. Cal. May 7, 2019).

24



                                                 -6-
 1   Security Act, from June 19, 2013, through the date of the decision, November 25, 2016.

 2   (AR 39).

 3   IV.    ANALYSIS

 4          A. Issues on Appeal

 5          Plaintiff raises two issues for review: (1) whether the ALJ properly analyzed the

 6   medical opinion evidence; and (2) whether the ALJ properly evaluated Plaintiff’s

 7   subjective statements. [Dkt. No. 19 (Joint Stipulation), 12]. Specifically, Plaintiff

8    contends that the ALJ failed to provide legally sufficient reasons for rejecting the

 9   opinions of her treating physicians. In addition, Plaintiff contends the ALJ improperly

10   discounted her statements regarding the nature and severity of her conditions.

11          B. Standard of Review

12          A United States District Court may review the Commissioner’s decision to deny

13   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

14   is confined to ascertaining by the record before it if the Commissioner’s decision is

15   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

16   (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

17   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of

18   fact if they are supported by substantial evidence and if the proper legal standards were

19   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy

20   the substantial evidence requirement “by setting out a detailed and thorough summary

21   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

22   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

23   omitted).

24



                                                  -7-
 1          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

 2   quantum of supporting evidence. Rather, a court must consider the record as a whole,

 3   weighing both evidence that supports and evidence that detracts from the Secretary’s

 4   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

 5   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

 6   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

 7   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

8    (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

 9   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

10   substitute our judgment for that of the ALJ.”). However, the Court may review only “the

11   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

12   on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

13   2007) (citation omitted).

14          Lastly, even if an ALJ errs, the decision will be affirmed where such error is

15   harmless, that is, if it is “inconsequential to the ultimate nondisability determination,”

16   or if “the agency’s path may reasonably be discerned, even if the agency explains its

17   decision with less than ideal clarity.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th

18   Cir. 2015) (citation omitted); Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

19          C. Whether The ALJ Properly Evaluated Treating Physician Opinions

20          Plaintiff contends that the ALJ improperly rejected the opinions of Dr. Darakjian

21   and Dr. Leiter because they establish that she is disabled, and more weight should have

22   been assigned to them because they were from treating physicians.

23

24



                                                 -8-
 1                 1.     Standard for Weighing Medical Opinions

 2          The ALJ must consider all medical opinion evidence. 20 C.F. R. §§ 404.1527(b),

 3   416.927(b). “As a general rule, more weight should be given to the opinion of a treating

 4   source than to the opinion of doctors who do not treat the claimant.” Lester, 81 F.3d at

 5   830 (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)). Where the treating

 6   doctor’s opinion is not contradicted by another doctor, it may only be rejected for “clear

 7   and convincing” reasons. Id. (citing Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.

8    2005)). “If a treating or examining doctor’s opinion is contradicted by another doctor’s

 9   opinion, an ALJ may only reject it by providing specific and legitimate reasons that are

10   supported by substantial evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir.

11   2017) (quoting Bayliss, 427 F.3d at 1216). In Trevizo, the Ninth Circuit addressed the

12   factors to be considered in assessing a treating physician’s opinion.

13              The medical opinion of a claimant’s treating physician is given
                “controlling weight” so long as it “is well-supported by medically
14              acceptable clinical and laboratory diagnostic techniques and is
                not inconsistent with the other substantial evidence in [the
15              claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2). When a
                treating physician’s opinion is not controlling, it is weighted
16              according to factors such as the length of the treatment
                relationship and the frequency of examination, the nature and
17              extent of the treatment relationship, supportability, consistency
                with the record, and specialization of the physician. Id.
18              § 404.1527(c)(2)-(6).”

19   871 F.3d at 675.

20          “Substantial evidence” means more than a mere scintilla, but less than a

21   preponderance; it is such relevant evidence as a reasonable person might accept as

22   adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.

23   2007) (citing Robbins, 466 F.3d at 882). “The ALJ can meet this burden by setting out a

24   detailed and thorough summary of the facts and conflicting clinical evidence, stating his



                                                 -9-
 1   [or her] interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d

 2   747, 751 (9th Cir. 1989) (citation omitted); see also Tommasetti v. Astrue, 533 F.3d 1035,

 3   1041 (9th Cir. 2008) (finding ALJ had properly disregarded a treating physician’s

 4   opinion by setting forth specific and legitimate reasons for rejecting the physician’s

 5   opinion that were supported by the entire record).

 6                 2.     The ALJ Gave Specific and Legitimate Reasons, Supported by
                          Substantial Evidence, for Rejecting the Treating Physician Opinions
 7

8           Preliminarily, the Court notes the ALJ did not reject the treating physician

 9   opinions in their entirety. The ALJ gave “some weight” to Dr. Darakjian’s August 2014

10   opinion, and “minimal weight” to Dr. Darakjian’s October 2014 opinion and Dr.

11   Leitner’s July 2016 opinion. (AR 36-37). By assigning “some,” or even “minimal”

12   weight, the ALJ necessarily gave consideration and credited aspects of those opinions.

13   (AR 33). Indeed, in the RFC, the ALJ limited Plaintiff to light work with postural

14   limited to occasionally, which at least partially reflected aspects of the treating opinions.

15   (AR 32).

16          To the extent the ALJ did not fully adopt the limitations in the opinions, she

17   complied with Magallanes and provided specific and legitimate reasons for doing so that

18   are supported by the entire record.

19                        a.     Dr. Darakjian’s August 2014 Opinion

20          In the decision, the ALJ detailed the findings and opinion of Dr. Darakjian’s

21   August 2014 opinion, acknowledged that he was a treating source and an orthopedic

22   specialist, and then provided at least four specific and legitimate reasons for giving it

23   less than controlling weight. (AR 36).

24



                                                 -10-
 1          First, the ALJ noted that Dr. Darakjian’s opinion stated that Plaintiff’s pain

 2   persisted despite conservative measures, “including physical therapy.” (AR 36, 644).

 3   But, the ALJ explained, Plaintiff had declined physical therapy and didn’t start until

 4   2015, nearly a full year after Dr. Darakjian prepared his report. (AR 36). This reason is

 5   partially supported by the record. The ALJ correctly noted that Facey Medical Group

 6   offered Plaintiff physical therapy in May 2013, but she declined it and a pain-

 7   management referral. (AR 36, 433 (treatment-plan note indicating Plaintiff “declines

8    physical therapy or pain management referral”). Plaintiff points out that Dr. Darakjian

 9   also recommended physical therapy in June 2013 [Dkt. No. 19, Joint Stipulation, 17],

10   but just over a month later she reported it helped only “a little,” and she stopped. (AR

11   635-36, 655, 660). It does not appear that she started physical therapy in earnest until

12   2015. Accordingly, although the ALJ may have overlooked this momentary attempt at

13   physical therapy, she nonetheless properly relied on the overarching inconsistency

14   between Dr. Darakjian’s opinion that Plaintiff was not responsive to conservative

15   treatment of physical therapy and the fact that the treatment was not given a fair shake

16   until well after his report was written. See, e.g., Kennelly v. Astrue, 313 F. App’x 977,

17   978-79 (9th Cir. 2009) (ALJ properly discounted physician recommendations that were

18   inconsistent with treatment notes).

19          Second, the ALJ relied on the conflict between the medical evidence and the

20   conclusions in the opinion. (AR 36). For example, the ALJ noted that the magnetic

21   resonance imaging (“MRI”) and objective imaging mentioned in the doctor’s opinion

22   “do not confirm significant degeneration.” (Id.). Dr. Darakjian’s opinion relied on a

23   June 4, 2013 MRI of the lumbar and cervical spine, but he mentioned only the

24   “moderate” findings. (AR 644). However, the MRIs also reveal numerous



                                                 -11-
 1   “unremarkable,” “mild,” “mild to moderate” objective findings. (AR 638-41). The ALJ

 2   could properly rely on the inconsistency between the doctor’s opinion of total disability,

 3   and these moderate and less-than-moderate findings in the objective evidence. See

 4   Batson v. Comm’r of Social Security, 359 F.3d 1190, 1195 (9th Cir. 2004) (“an ALJ may

 5   discredit treating physicians' opinions that are . . . unsupported by the record as a whole

 6   . . . or by objective medical findings”); Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.

 7   2002) (“The ALJ need not accept the opinion of any physician, including a treating

8    physician, if that opinion is . . . inadequately supported by clinical findings.”); Evans v.

 9   Colvin, 2016 WL 4744115, at *12 (C.D. Cal. Sept. 12, 2016) (records showing “only mild

10   to moderate abnormalities inconsistent with [examining physician]’s opinion of total

11   disability”), aff’d, 759 F. App’x 606 (9th Cir. 2019).

12          Third, the ALJ noted that although Dr. Darakjian’s clinical findings showed pain

13   “at extremes of motion,” they nonetheless indicated Plaintiff had nearly a full range of

14   motion in her spine. (AR 36). Indeed, the doctor concluded Plaintiff retained 80% of

15   the range of motion in her cervical spine, and 75% of the range of motion in her lumbar

16   spine. (AR 644). The ALJ could properly rely on the inconsistency between the doctor’s

17   own clinical findings and his opinion. See Shavin v. Comm’r Soc. Sec. Admin., 488 F.

18   App’x 223, 224 (9th Cir. 2012) (ALJ may reject treating physician’s opinion by “noting

19   legitimate inconsistencies and ambiguities in the doctor’s analysis or conflicting lab test

20   results, reports, or testimony”)(internal citation omitted); Buford v. Colvin, 2014 WL

21   33214, at *5 (W.D. Wash. Jan. 3, 2014) (ALJ properly discounted treating physician’s

22   opinion because it was inconsistent with doctor’s own findings, including that claimant’s

23   range of motion was limited only at the “extremes of rotation”); Schubert v. Astrue, 2011

24



                                                  -12-
 1   WL 4104936, at *11 (D. Or. Aug. 9, 2011) (physician treatment note reflecting cervical

 2   range of motion at “75% of normal” is “consistent with [a] lack of debilitating findings”).

 3          Fourth, the ALJ properly observed that Dr. Darakjian’s conclusion that

 4   “[d]isability is extended” (AR 36, 645), is a determination reserved to the

 5   Commissioner. See Ukolov v. Barnhart, 420 F.3d 1002, 1004 (9th Cir. 2005)

 6   (“Although a treating physician’s opinion is generally afforded the greatest weight in

 7   disability cases, it is not binding on an ALJ as to the existence of an impairment or the

8    ultimate determination of disability.”); 20 C.F.R. §§ 404.1527(d)(1), 416.927(d)(1)

 9   (statements by a medical source that a claimant is “disabled” or “unable to work” are

10   “not medical opinions, . . . but are, instead, opinions on issues reserved to the

11   Commissioner”).

12          Plaintiff contends that the ALJ’s notation that Dr. Darakjian “appear[ed]” to rely

13   on Plaintiff’s self reports,” is an insufficient reason to discount the opinion. [Dkt. No.

14   19, Joint Stipulation, 17, 20]. To the extent the ALJ intended to give less weight to the

15   August 2014 opinion for that reason, the Court agrees with Plaintiff that it is

16   insufficient. Unlike Dr. Leiter, who signified that the information in his opinion was “all

17   according to Patient” (AR 740), Dr. Darakjian’s opinion contains no such restriction.

18   Regardless, even if the ALJ erred, any such error is harmless in light of the of the other

19   valid reasons provided. See Brown-Hunter, 806 F.3d at 492; Molina, 674 F.3d at 1115.

20                         b.     Dr. Darakjian’s October 2014 Opinion

21          In the decision, the ALJ briefly summarized Dr. Darakjian’s October 2014

22   opinion, noting that it “essentially limited [Plaintiff] to less than a full range of

23   sedentary exertion, including restrictions in [Plaintiff]’s ability to sustain gross or fine

24



                                                  -13-
 1   hand manipulation.” (AR 37). She then provided two specific and legitimate reasons for

 2   giving it less than controlling weight:

 3              The medical evidence, as indicated, confirms degenerative
                changes in [Plaintiff]’s neck and back. The clinical records do
 4              not confirm neurological abnormalities: gait and station are
                normal, and [Plaintiff] repeatedly denied numbness, weakness,
 5              or falls. [Plaintiff] has had multiple visits with no pain or spasm
                on exam. She also has admitted to good control of her pain with
 6              prescribed medication. The undersigned therefore finds that Dr.
                Darakjian’s assessment of [Plaintiff’s] functioning is
 7              inconsistent with other clinical and objective evidence in the
                record; and for these reasons, it is given minimal weight.
8

 9   (AR 37).

10          As mentioned, in discounting an opinion, the ALJ may rely on inconsistencies

11   between its conclusions and the objective medical evidence. Batson, 359 F.3d at 1195.

12   In addition to the clinical findings already discussed, Dr. Darakjian’s opinion of total

13   disability conflicts with: (1) his own notes indicating Plaintiff had no focal neurological

14   deficit, and could walk with normal heel-toe gait (AR 644); (2) other grossly normal

15   musculoskeletal findings including normal strength, sensation, reflex, and range of

16   motion (AR 433, 656, 732, 757, 808, 844, 850, 870-71); (3) findings that Plaintiff could

17   walk with normal gait and without an assistive device (AR 655, 660, 732, 757, 805, 844,

18   869-70); and (4) findings that Plaintiff could bend down and reach within four inches of

19   her toes and grip at least 40 pounds bilaterally (AR 870-71). The ALJ’s reasoning is

20   adequately supported by the record.

21          Similarly, the ALJ properly noted that Plaintiff admitted her condition was

22   controlled. (AR 37). For example, in January 2016, Plaintiff reported that her back and

23   neck pain were “under good control with present dosage.” (AR 685). Also, in August

24   2016, she reported her back pain and scoliosis were “under control” with her present



                                                 -14-
 1   medications and dosage. (AR 769.) She also testified at the hearing that medication

 2   helped, albeit “a little.” (AR 123). Finally, physical therapy sessions show that her

 3   condition was controlled to the extent that she could stop physical-therapy exercises to

 4   take care of her fiancé, and she could enjoy swimming and walking. (AR 655, 660).

 5   Although she stated she was unable to do the latter “as long as she would like” (Id.),

 6   nothing requires Plaintiff to be unrestricted in her activities or to be pain free to work.

 7   See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (disability benefits are intended for

8    “people who are unable to work; awarding benefits in cases of nondisabling pain would

 9   expand the class of recipients far beyond that contemplated in the statute”).

10   Accordingly, the ALJ properly relied on this factor. See Warre v. Comm’r of Soc. Sec.

11   Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (noting that impairments that can be

12   controlled effectively with medication are not disabling for the purpose of determining

13   eligibility for SSI benefits); Odle v. Heckler, 707 F.2d 439, 440 (9th Cir. 1983) (affirming

14   non-disability finding in part because some of claimant’s conditions had a “fair

15   response” to medication and other conditions were “satisfactorily” controlled by

16   medication and treatment).

17                        c.     Dr. Leiter’s July 2016 Opinion

18          In the decision, the ALJ briefly summarized Dr. Leiter’s July 2016 opinion, noted

19   that he was a treating source, but declined to give it controlling or great weight for at

20   least three valid reasons. (AR 37).

21          First, the ALJ relied on the conflict between the opinion and the objective clinical

22   findings in the record. (AR 37). Although the ALJ addressed additional evidence than

23   previously mentioned, the objective medical evidence already discussed above and

24



                                                 -15-
 1   relied upon by the ALJ is “substantial evidence” sufficient to support the finding. See

 2   Lingenfelter, 504 F.3d at 1035; Batson, 359 F.3d at 1195; Thomas, 278 F.3d at 957.

 3          Second, the ALJ again noted that Plaintiff’s pain was controlled by medication,

 4   which was reflected in Dr. Leiter’s own clinical records. (AR 37). This reason, as

 5   already explained, is supported by the record. See Kennelly, 313 F. App’x at 978-79;

 6   Warre, 439 F.3d at 1006; Odle, 707 F.2d at 440.

 7          Third, and finally, the ALJ pointed out that Dr. Leitner was a family-practice and

8    addiction-disorder physician, not an orthopedist. (AR 37, 116-17, 135). Plaintiff

 9   complains that “while the ALJ gave less weight to Dr. Leiter’s opinion because he is not

10   an orthopedist . . . the ALJ contradictorily failed to give any increased weight to Dr.

11   Darakjian on the basis that he is an orthopedic surgeon.” [Dkt. No. 19, Joint

12   Stipulation, 16]. However, as noted, the ALJ specifically mentioned that Dr. Darakjian’s

13   qualifications both as a treating source “as well as an orthopedic specialist,” but then

14   permissibly discounted the opinion for the reasons discussed above. (AR 36). The ALJ

15   properly considered specialization in considering both opinions. See Smolen v. Chater,

16   80 F.3d 1273, 1285 (9th Cir. 1996) (explaining that opinion of a specialist about medical

17   issues related to his or her area of specialization are given more weight than opinion of a

18   nonspecialist, and holding that the opinion of a physiatrist (a specialist in physical

19   medicine) was entitled to greater weight than that of a non-examining internist); 20

20   C.F.R. §§ 404.1527(c)(5), 416.927(c)(5) (Agency will “generally give more weight to the

21   medical opinion of a specialist about medical issues related to his or her area of specialty

22   than to the medical opinion of a source who is not a specialist.”)

23

24



                                                 -16-
 1          Accordingly, the Court concludes that the ALJ provided “specific and legitimate”

 2   reasons based on substantial evidence for her giving little weight to Plaintiff’s treating

 3   physicians’ opinions.

 4          D. Whether the ALJ Properly Evaluated Plaintiff’s Testimony

 5          Plaintiff asserts that the ALJ improperly evaluated her subjective complaints.

 6   Defendant contends that the ALJ appropriately found Plaintiff’s testimony not fully

 7   supported by the record.

8                  1. Legal Standard for Evaluating Claimant’s Testimony

 9          A claimant carries the burden of producing objective medical evidence of his or

10   her impairments and showing that the impairments could reasonably be expected to

11   produce some degree of the alleged symptoms. Benton ex rel. Benton v. Barnhart, 331

12   F.3d 1030, 1040 (9th Cir. 2003). Once the claimant meets that burden, medical

13   findings are not required to support the alleged severity of pain. Bunnell v. Sullivan,

14   947 F.2d 341, 345 (9th Cir. 1991) (en banc); see also Light v. Soc. Sec. Admin., 119 F.3d

15   789, 792 (9th Cir. 1997) (“claimant need not present clinical or diagnostic evidence to

16   support the severity of his pain”) (citation omitted)). Defendant does not contest, and

17   thus appears to concede, that Plaintiff carried her burden of producing objective medical

18   evidence of her impairments and showing that the impairments could reasonably be

19   expected to produce some degree of the alleged symptoms.

20          Once a claimant has met the burden of producing objective medical evidence, an

21   ALJ can reject the claimant’s subjective complaint “only upon (1) finding evidence of

22   malingering, or (2) expressing clear and convincing reasons for doing so.” Benton, 331

23   F.3d at 1040. To discredit a claimant's symptom testimony when the claimant has

24   provided objective medical evidence of the impairments which might reasonably



                                                 -17-
 1   produce the symptoms or pain alleged and there is no evidence of malingering, the ALJ

 2   “may reject the claimant’s testimony about the severity of those symptoms only by

 3   providing specific, clear and convincing reasons for doing so.” Brown-Hunter, 806 F.3d

 4   at 489 (“we require the ALJ to specify which testimony she finds not credible, and then

 5   provide clear and convincing reasons, supported by evidence in the record, to support

 6   that credibility determination”); Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017).

 7          The ALJ may consider at least the following factors when weighing the claimant’s

8    credibility: (1) his or her reputation for truthfulness; (2) inconsistencies either in the

 9   claimant’s testimony or between the claimant’s testimony and his or her conduct; (3) his

10   or her daily activities; (4) his or her work record; and (5) testimony from physicians and

11   third parties concerning the nature, severity, and effect of the symptoms of which she

12   complains. Thomas, 278 F.3d at 958-59 (citing Light, 119 F.3d at 792). “If the ALJ’s

13   credibility finding is supported by substantial evidence in the record, [the court] may

14   not engage in second-guessing.” Id. at 959 (citing Morgan v. Apfel, 169 F.3d 595, 600

15   (9th Cir. 1999)).

16                 2. The ALJ provided Clear and Convincing Reasons Supported by
                      Substantial Evidence
17

18          Having carefully reviewed the record, the Court finds that the ALJ provided

19   specific, clear and convincing reasons for discounting Plaintiff’s subjective complaints.9

20   The ALJ found that Plaintiff’s subjective complaints were not consistent with the

21

22
     9 The ALJ did not make a finding of malingering in her opinion. (AR 20-39). Thus, in
23
     discounting Plaintiff’s subjective complaints, the ALJ was required to articulate specific,
     clear and convincing reasons. See Benton, 331 F.3d at 1040; Brown-Hunter, 806 F.3d at
24
     489.


                                                  -18-
 1   medical evidence of record, her failure to follow treatment advice (AR 123, 433, 660,

 2   868), and medical control of her condition. (AR 34-35).

 3          Plaintiff fails to advance any argument regarding the reasons the ALJ discussed

 4   in the decision, and instead simply points to her work history. [Dkt. No. 19 (Joint

 5   Stipulation), 36-37, 41]. Accordingly, she has not properly presented her challenge

 6   before the Court. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006) (claimant

 7   waived issues not raised before the district court); Owens v. Colvin, 2014 WL 5602884,

8    at *4 (C.D. Cal. Nov. 4, 2014) (claimant’s failure to discuss, or even acknowledge, ALJ’s

 9   reliance on certain reasons waived any challenge to those aspects of ALJ’s finding).

10          Even if the Court were not to find waiver, the ALJ’s credibility determination is

11   supported by the record. The ALJ’s reasoning for discounting Plaintiff’s subjective

12   complaints largely mirrors her reasoning for discounting the physician opinions. As

13   discussed above, those reasons are supported by the record, and they are legally

14   sufficient. See Burch, 400 F.3d at 681 (“Although lack of medical evidence cannot form

15   the sole basis for discounting pain testimony, it is a factor that the ALJ can consider in

16   [her] credibility analysis.”); Molina, 674 F.3d at 1113-14 (ALJ did not err by discounting

17   claimant’s testimony based on failure to follow prescribed treatment); Lindquist v.

18   Colvin, 588 F. App’x 544, 547 (9th Cir. 2014) (ALJ properly discounted claimant’s

19   testimony in part because symptoms were controlled by medication).

20          Based on these clear, convincing and specific reasons for partially rejecting

21   Plaintiff’s pain and limitations testimony and the substantial evidence to support her

22   determination, the Court concludes that the ALJ did not commit error in discounting

23   Plaintiff’s testimony.

24



                                                 -19-
 1   V.    CONCLUSION

 2         For the reasons stated above, the decision of the Social Security Commissioner is

 3   AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

 4   accordingly.

 5

 6   DATE: October 15, 2019

 7
                                            /s/ Autumn D. Spaeth
8                                     THE HONORABLE AUTUMN D. SPAETH
                                      United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              -20-
